DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/8/22 are in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, 21-25, and 27-31 of U.S. Patent No. 11,282,287. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are very similar in scope to that of the patented claims.  Table 1 below shoes a comparison between the instant claims and the claims in the patent.
Table 1 – Comparison of Claims of App. No. 17/654,989 (Instant Application) and U.S. Patent No. 11,282,287 (Patented Claims)
App. No. 17/654,989 
Claims (Emphasis Added for Differences)
U.S. Patent No. 11,282,287
Claims (Emphasis Added for Differences)
Claim 1
A method, comprising: 
receiving, by a system comprising a processor, a panoramic image; and 
employing, by the system, a three-dimensional data from two-dimensional data (3D- from-2D) convolutional neural network model to derive three-dimensional data from the panoramic image, 
wherein the 3D-from-2D convolutional neural network model employs convolutional layers that wrap around the panoramic image as projected on a two-dimensional plane to facilitate deriving the three-dimensional data.

*Claim 1 of the instant application is identical to the non-bolded portion of claim 1 of the patent. 
Claim 1
A method, comprising: 
receiving, by a system comprising a processor, a panoramic image; and employing, by the system, a three-dimensional data from two-dimensional data (3D-from-2D) convolutional neural network model to derive three-dimensional data from the panoramic image, 
wherein the 3D-from-2D convolutional neural network model 
employs convolutional layers that wrap around the panoramic image as projected on a two-dimensional plane to facilitate deriving the three-dimensional data, wherein the convolutional layers minimize or eliminate edge effects associated with deriving the three-dimensional data based on wrapping around the panoramic image as projected on the two-dimensional plane.


The remaining claims are analyzed similarly.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yumer et al. (U.S Pub. No. 2018/0253869).
In regard to claim 1, Yumer teaches a method, comprising:
receiving, by a system comprising a processor, a panoramic image (para[0033]; digital neural network rendering system utilizes a spherical panorama image; para[0163]; components 802-814 of the digital neural network rendering system includes one or more processors); and 
employing, by the system, a three-dimensional data from two-dimensional data (3D-from-2D) (para[0033]; digital neural network rendering system in one or more embodiments; spherical panorama image flattened to a two-dimensional domain; position of each pixel reflects an incoming light direction in three-dimensional space and value of each pixel stores intensity of light from corresponding direction).
Yumer does not explicitly disclose in the same embodiment or part of the specification the following claim limitations:
convolutional neural network model to derive three-dimensional data from the panoramic image, wherein the 3D-from-2D convolutional neural network model employs convolutional layers that wrap around the panoramic image as projected on a two-dimensional plane to facilitate deriving the three-dimensional data. 
However, Yumer (in another embodiment or part of the specification) discloses the deficient claim limitations, as follows: 
convolutional neural network model to derive three-dimensional data from the panoramic image (para[0047]; “neural network” includes deep convolutional neural networks (i.e. “CNNs”) in some embodiments; note that the digital neural network of para[0033] above is deriving three-dimensional data in the form of information in three-dimensional space), wherein the 3D-from-2D convolutional neural network model employs convolutional layers that wrap around the panoramic image as projected on a two-dimensional plane to facilitate deriving the three-dimensional data (para[0047]; neural network includes an algorithm (such as “CNNs” that implements deep learning techniques to model high-level abstractions in data); para[0049]; a rendering layer can generate a digital image based on a material property set, a surface orientation map, and/or an illumination environment map; para[0050]-[0054] provide details of the material property set, surface orientation map, and illumination environment map; some of which include x, y, z data (i.e. “three-dimensional data”)).  
It would have been obvious to a person having ordinary skill in the art, at the time of applicant's invention, to combine the teachings of Yumer to because the various types of neural networks appear to be interchangeable in the system (See, for example, para[0047]).  Therefore, it would have been obvious to combine the teachings of Yumer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristin Dobbs whose telephone number is (571)270-7936. The examiner can normally be reached Monday and Thursday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KRISTIN DOBBS
Examiner
Art Unit 2488



/KRISTIN DOBBS/Examiner, Art Unit 2488                                                                                                                                                                                                        
/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488